Title: From George Washington to Rufus Putnam, 25 February 1797
From: Washington, George
To: Putnam, Rufus


                        
                            Philadelphia 25th Feby 1797
                        
                        The printed notification (enclosed) gives a general description of the lands
                            held by the subscriber on the Rivers Ohio & Kanhawa. For one more in detail, it is
                            presumed the purchaser would choose to rely more on his own investigation, or on the report
                            of an Agent, than on that of the Seller, and therefore it will not be attempted.
                        The price has been rising, and at present is eight dollars pr acre, (which has
                            been refused for one of the advertised tracts on the Ohio river, not better, it is presumed,
                            in quality). The terms of payment are made known in the printed Paper herewith.
                        
                            Go: Washington
                        
                        
                            A Plat of the contemplated tract is enclosed.
                        
                        
                    